



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shipley, 2015 ONCA 914

DATE: 20151223

DOCKET: C59634

Juriansz, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Shipley

Appellant

Andrew Furgiuele, for the appellant

Marie Comiskey, for the respondent

Heard and released orally: December 16, 2015

On appeal from the conviction entered on August 19, 2014
    by Justice Harrison S. Arrell of the Superior Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The appellant was convicted of possession of cocaine for the purpose of
    trafficking and possession of property obtained by crime.

[2]

On appeal, the appellant argues that the trial judge erred in finding
    that the arresting officer had reasonable and probable grounds to detain him
    and search inside his vehicle, thereby breaching ss. 9 and 8 of his
Charter
rights. The appellant asks that the dime bags and rock of cocaine the officer
    discovered around the drivers seat be excluded from the evidence pursuant to
    s. 24(2) of the
Charter
.

[3]

The trial judge reasoned that while the police officer had a dual
    purpose in mind in deciding to stop the accused, the traffic stop was not a
    ruse, and the officer, in the circumstances, was well justified in stopping the
    appellant under the
Highway Traffic Act
(
HTA
) to ensure he
    was properly licenced. The inquiries made by the officer, including the request
    that the appellant step out of his car, did not extend beyond the scope of s.
    216(1) of the
HTA
.

[4]

We agree with the trial judge that the officer, in order to determine the
    appellants identity, was justified in requesting that the appellant step out
    of his car and come to the police cruiser. The appellant did not have a licence
    with him as required by the
HTA,
and he was unable to produce any
    photo identification. The officer had a picture of the person whose name was
    the alias the appellant had given him showing on his computer screen in the
    police car. As a result, it was entirely reasonable for him to ask the appellant
    to come over to the police car to compare the appellant with the image on the
    computer screen to properly identify him for
HTA
purposes.

[5]

When the appellant stepped out of his vehicle, the dime bags and rock of
    cocaine around the drivers seat were in plain view.

[6]

We are of the view that the result of this appeal is governed by the
    remarks of Doherty J.A. in
Brown v. Durham Regional Police Force
(1998),
    131 C.C.C. (3d) 1 (Ont. C.A.) that the trial judge relied upon:

The gathering of police intelligence is well within the ongoing
    police duty to investigate criminal activity. As long as the additional police
    purpose is not improper and does not entail an infringement of the liberty or
    security of the detained person beyond that contemplated by the purpose
    animating s. 216(1) of the
HTA
, we see no reason for declaring that a
    legitimate police interest beyond highway safety concerns should taint the
    lawfulness of the stops and detention.

[7]

The appellant argues that there was no legitimate other purpose in this
    case because the officer intended to embark on a general inquisition of what a
    citizen was doing in the bank parking lot at that late hour.  We do not accept
    this characterization. The officers purpose is within the ambit of the
    purposes enumerated in para. 44 of
Brown
. As Doherty J.A. said in the
    passage quoted above, the gathering of police intelligence is well within the
    ongoing police duty to investigate criminal activity.

[8]

The trial judge properly concluded that there was no breach of either s.
    9 or s. 8 of the
Charte
r. There is no need to address s. 24(2).

[9]

The appeal is dismissed.

R.G.
    Juriansz J.A.

David
    Watt J.A.

Lois
    Roberts J.A.


